           Case 1:21-cv-01784-EJD Document 13 Filed 09/13/21 Page 1 of 2




           In the United States Court of Federal Claims
                                          No. 21-1784C
                                   (Filed: September 13, 2021)

*************************************
                                    *
RYAN THOMAS BECHARD,                *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************


                                 ORDER DISMISSING CASE

        On August 31, 2021, Plaintiff Ryan Thomas Bechard, proceeding pro se, 1 filed a
Complaint alleging that the Government’s issuance of a Birth Certificate and Social Security
Number constitute (1) “fraudulent contracts” and a “legal wrong,” and (2) “arbitrary and
capricious” Government agency actions. See Complaint (“Compl.”), ECF No. 1 at 5. Mr.
Bechard thereby seeks injunctive and declaratory relief, as well as unspecified damages. See id.
at 21-26. Also on August 31, 2021, Mr. Bechard filed a Motion to Seal this case and a Motion
for a Temporary Restraining Order (TRO). See ECF No. 3; ECF No. 2. This Court granted the
Motion to Seal on September 1, 2021. See ECF No. 9.

                                           I. Discussion

        While pro se litigants are generally held to “less stringent standards” than those of a
licensed attorney, Haines v. Kerner, 404 U.S. 519, 520-21 (1972), such leniency does not relieve
Mr. Bechard, as plaintiff, of his burden to establish this Court’s jurisdiction over his claim. See
Trusted Integration Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011); Henke v. United
States, 60 F. 3d 795, 799 (Fed. Cir. 1995). Also, “[t]he fact that [a plaintiff] acted pro se in the
drafting of [a] complaint may explain its ambiguities, but it does not excuse its failures, if such
there be.” Henke, 60 F.3d at 799. Accordingly, a pro se plaintiff is not excused from the burden



       1
          Mr. Bechard also filed an application to proceed in forma pauperis (“ifp”) on August
31, 2021. See ECF No. 4. The Court GRANTS the Motion for the limited purpose of the
jurisdictional inquiry.
                                                 1
         Case 1:21-cv-01784-EJD Document 13 Filed 09/13/21 Page 2 of 2




of meeting the Court’s jurisdictional requirements. Kelley v. Sec’y, U.S. Dep’t of Labor, 812
F.2d 1378, 1380 (Fed. Cir. 1987).

         Pursuant to the Tucker Act, 28 U.S.C. § 1491(a)(1) (2018), this Court has jurisdiction
over statutory, regulatory, and contractual claims against the United States. The Tucker Act
itself is only a jurisdictional statute that does not create any independent substantive rights
enforceable against the United States for money damages. See United States v. Testan, 424 U.S.
392, 398 (1976). Thus, a plaintiff’s claim must be for money damages based on a “money-
mandating” source of substantive law. See Jan’s Helicopter Serv., Inc. v. FAA, 525 F.3d 1299,
1309 (Fed. Cir. 2008). If it is not based on a “money-mandating” source of law, a plaintiff’s
claim lies beyond this Court’s jurisdiction. Metz v. United States, 466 F.3d 991, 997 (Fed. Cir.
2006).

        “If the court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action.” RCFC 12(h)(3). Whether the Defendant has filed a Motion to Dismiss
for lack of subject matter jurisdiction, pursuant to Rule 12(b)(1) of the Rules of the Court of
Federal Claims, or the court proceeds sua sponte, the inquiry focuses on the court’s “general
power to adjudicate in specific areas of substantive law.” Palmer v. United States, 168 F.3d
1310, 1313 (Fed. Cir. 1999). In other words, a court may examine the issue of subject matter
jurisdiction “on its own initiative” at any point in a case. Arbaugh v. Y & H Corp., 546 U.S. 500,
506 (2006); see also Jeun v. United States, 128 Fed. Cl. 203, 209-10 (2016) (collecting cases).

        Mr. Bechard’s Complaint hinges on construing his Birth Certificate and Social Security
Number as “contract[s]” with the Government. See ECF No.1 at 5. However, because this
Court’s jurisdiction requires “money-mandating” claims, the purported “contract[s]” alleged by
Mr. Bechard – which involve no express financial conditions – cannot be sufficient to establish
jurisdiction.

       Therefore, despite the required deference to Mr. Bechard’s pro se status, the Complaint
must be dismissed for lack of jurisdiction, and the Motion for a TRO must be thereby DENIED.


                                         II. Conclusion

        For the reasons stated above, this case is DISMISSED. The Clerk of the Court is
instructed to enter judgment accordingly.

       IT IS SO ORDERED.


                                                                    s/Edward J. Damich
                                                                    EDWARD J. DAMICH
                                                                    Senior Judge




                                                2
